Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolken (2007/0220764).
The device as claimed is disclosed by Wolken with a ruler 18, a ruler holder 46 and a digital display module 48, wherein the digital display module is fixed on the ruler holder and the ruler holder has an inclined edge 38A.
The device as claimed in claim 2 is disclosed by Wolken with a first linear displacement sensor 14, wherein the first linear displacement sensor is arranged on the ruler, and the ruler is horizontally movable relative to the ruler holder to generate a relative linear displacement; the digital display module is fixed to the ruler holder and is configured to display a value of the linear displacement.
The device as claimed in claim 3 is disclosed by Wolken with the digital display module is connected to the ruler holder by a screw (shown in figure 1).
The device as claimed in claim 7 is disclosed by Wolken with the ruler holder is further provided with a bubble level 40.

The device as claimed in claim 9 is disclosed by Wolken with the ruler holder is further provided with a bubble level 40.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolken (2007/0220764) in view of Acopulos (5,713,135).
The device as claimed is disclosed by Wolken as stated in the rejection recited above for claims 1-3 and 7-9, and a second linear displacement sensor (see figure 4), but lacks a rotating shaft and a movable member rotating about the rotating shaft, 
Acopulos teaches a rotating shaft 34 and a movable member 22 rotating about the rotating shaft, wherein the rotating shaft is arranged on the ruler holder 24, an angular displacement sensor 38 are arranged on the movable member, and the ruler is rotatable relative to the ruler holder to generate a relative angular displacement; the digital display module is further configured to display 56 the value of the angular displacement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Wolken include a rotating shaft and a movable member rotating about the rotating shaft, wherein the rotating shaft is arranged on the ruler holder, an angular displacement sensor are arranged on the movable member, and the ruler is rotatable relative to the ruler holder to generate a relative angular displacement; the digital display module is further configured to display the value of the angular displacement as taught by Acopulos to provide an angular position of the ruler in addition to the linear position of the ruler.
With respect to claim 10 the combination of Wolken in view of Acopulos disclose the ruler holder is further provided with a bubble level 40 (Wolken).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolken (2007/0220764) in view of Acopulos (5,713,135) as applied to claims 4 and 10 above, and further in view of Cerwin (2007/0283587).
.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolken (2007/0220764) in view of Acopulos (5,713,135) and Cerwin (2007/0283587) as applied to claims 5 and 11 above, and further in view of Marcus (2007/0204475).
The device as claimed is disclosed by the combination of Wolken in view of Acopulos and Cerwin as stated in the rejection recited above for claims 5 and 11, along with the bubble level 40 disclosed by Wolken (claim 12), but lack the ruler holder is further provided with a plurality of magnets.
Marcus teaches using the ruler holder 2 is further provided with a plurality of magnets 28, 31, 32 to attach the holder to a metal object.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of magnets to the ruler holder of the combination of Wolken in view of Acopulos and Cerwin as taught by Marcus to attach the holder to a metal object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855